PER CURIAM.
This is an appeal from a summary judgment entered against the appellant, Kenneth Blythe, on his claim against the appel-lees, R. W. Williams and Dorothy Williams, his wife, d/b/a Peace Valley Campgrounds, and Florida Farm Bureau Insurance Company, for injuries sustained when Blythe struck his head while diving into a “swimming hole” located in the Peace Valley Campgrounds. Blythe charged the campgrounds with negligence in the erection and maintenance of a cable swing provided at the swimming hole for the use of campground tenants such as Blythe. Specifically, it was claimed that the swing was unsafe in that it extended over an area of shallow water; and further, that no warnings were provided as to the possible danger involved in diving from the swing into the shallow waters near the shore. The appel-lees claim that Blythe is precluded from recovering because he concedes that he checked the depth of the water near the swing before using the swing. Blythe testified in deposition that he did not know where in the water he landed when he was injured. He contends that he had little control as to where he could dive into the water because of the nature of the swing and that it was unsafe to provide the swing at all. We believe that reasonable persons could differ on these factual issues as to whether the campground was negligent in providing the swing or in failing to provide warnings as to its use, and the issue of Blythe’s negligence in using the swing after checking the water depth. We do not believe it was proper to resolve these issues by summary judgment. Holl v. Talcott, 191 So.2d 40 (Fla.1966). Accordingly, the judgment of the trial court is hereby reversed with directions for further proceedings consistent with this opinion.
REVERSED WITH DIRECTIONS.
DOWNEY and ANSTEAD, JJ., and FO-GLE, HARRY W., Associate Judge, concur.